NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                               ______________

                               Nos. 20-3040 & 20-3041
                                  ______________

                          UNITED STATES OF AMERICA

                                            v.

                                   JAMAL HAYNES,
                                                 Appellant
                                    ______________

                           On Appeal from the District Court
                                  of the Virgin Islands
             (D.C. Criminal Nos. 3-17-cr-00019-004 & 3-17-cr-00042-001)
                      District Judge: Honorable Robert A. Molloy
                                    ______________

                                   Argued: May 4, 2021

                      Before: KRAUSE, PORTER, and FISHER,
                                 Circuit Judges.

                                   (Filed: May 21, 2021)
                                     ______________


Pamela L. Colon [ARGUED]
Law Office of Pamela Lynn Colon, LLC
2155 King Cross Street, Suite 3
Christiansted, VI 00820

             Counsel for Appellant Jamal Haynes

Gretchen C.F. Shappert
Delia L. Smith [ARGUED]
Office of United States Attorney
District of the Virgin Islands
5500 Veterans Drive, Suite 260
St. Thomas, VI 00802

              Counsel for Appellee United States of America
                                   ______________

                                        OPINION
                                     ______________

PORTER, Circuit Judge.

       In 2017, Jamal Haynes pleaded guilty to conspiracy to possess with intent to

distribute cocaine in two separate cases. He is serving concurrent sentences of 135

months’ and 78 months’ imprisonment. Last year, Haynes moved for sentence

modification in both cases under 18 U.S.C. § 3582(c)(1)(A). The District Court held that

Haynes had demonstrated extraordinary and compelling reasons warranting modification

but denied relief after weighing the factors listed in 18 U.S.C. § 3553(a). We will affirm.

                                             I1

       Section 3582(c)(1)(A) authorizes sentence modifications in two circumstances.

First, when “extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C.

§ 3582(c)(1)(A)(i). Second, “when certain defendants reach 70 years of age, have served

at least 30 years of their term, and have been determined not to pose a threat to society.”

United States v. Easter, 975 F.3d 318, 323 (3d Cir. 2020) (citing 18 U.S.C.

§ 3582(c)(1)(A)). In either circumstance, the defendant must “fully exhaust[] all



 This disposition is not an opinion of the full Court and, under I.O.P. 5.7, is not binding
precedent.
1
  The District Court had jurisdiction to consider Haynes’s motion for sentence
modification under 18 U.S.C. § 3582(c). We have jurisdiction under 28 U.S.C. § 1291 to
review the District Court’s order denying relief.
                                             2
administrative rights” before the Bureau of Prisons prior to requesting modification from

the District Court. 18 U.S.C. § 3582(c)(1)(A).

      If the District Court finds that the defendant is eligible for a sentence modification,

it must then consider the factors listed in § 3553(a). See 18 U.S.C. § 3582(c)(1)(A). The

§ 3553(a) factors include, among other things, (1) “the nature and circumstances of the

offense and the history and characteristics of the defendant,” (2) “the need for the

sentence imposed” to reflect the various justifications underlying the criminal justice

system, (3) “the kinds of sentences available,” and (4) “the need to avoid unwarranted

sentence disparities.” 18 U.S.C. § 3553(a)(1)–(3), (6).

      The District Court held that Haynes had exhausted his administrative remedies and

had presented “extraordinary and compelling reasons warrant[ing] such a reduction.” 18

U.S.C. § 3582(c)(1)(A)(i). The government does not contest those holdings. Our review

is thus limited to the District Court’s application of the § 3553(a) factors, which we

review for abuse of discretion. See Easter, 975 F.3d at 322. We write primarily for the

parties and presume their familiarity with the facts.

                                             II

      Haynes first argues that the District Court erred by mixing up the order of

analysis. According to Haynes, § 3582(c)(1)(A) requires the court to consider the

§ 3553(a) factors first, and then consider whether extraordinary and compelling reasons

warrant modification. He suggests that the District Court’s finding of extraordinary and

compelling reasons means that it necessarily found that the factors weigh in favor of

relief. In other words, Haynes argues that the District Court’s favorable ruling on what he

                                             3
says is step two means that step one must also weigh in his favor. Haynes misreads the

statute. Section 3582(c)(1)(A) permits the court to grant relief “after considering the

factors set forth in section 3553(a) . . . if it finds that . . . extraordinary and compelling

reasons warrant such a reduction.” The conditional statement is clear: The court first

determines whether a defendant is eligible for relief by considering whether

“extraordinary and compelling reasons warrant” relief. 18 U.S.C. § 3582(c)(1)(A)(i). If

the court finds such reasons, it then considers the § 3553(a) factors to determine whether

to grant the relief. Id. The text and our precedent foreclose Haynes’s attempt to flip the

order of analysis. See Easter, 975 F.3d at 323–24; United States v. Pawlowski, 967 F.3d

327, 329–30 (3d Cir. 2020). Haynes repeatedly emphasizes that the District Court found

extraordinary and compelling reasons warranting sentence reduction, but that issue is not

before this Court. After the court made that finding, it moved on to evaluate the

§ 3553(a) factors, as the statute requires.

       Haynes also points to two cases in which district courts granted sentence

modifications in light of COVID-19 and argues that those cases mandate the same result

here. In United States v. Hendry, the defendant was released after serving 28.2% of his

sentence for conspiracy to harbor aliens. No. 2:19-cr-14035, 2020 WL 4015487 (S.D.

Fla. July 16, 2020). In United States v. Smith, the defendant was released after serving

10% of his sentence for wire fraud. No. CR19-107RSL, 2020 WL 4345327 (W.D. Wash.

July 29, 2020). When the District Court considered Haynes’s motion, Haynes had served

about 30% of his sentence. The court weighed Haynes’s remaining sentence against the

purposes of criminal sentencing outlined in § 3553(a)(2), finding that “the need to

                                               4
promote respect for the law and afford adequate deterrence to criminal conduct weigh

heavily against a reduction in sentence.” J.A. 11–12. The court considered deterrence of

drug trafficking in particular, which was not an issue in Hendry or Smith. Moreover, any

similarity to Hendry and Smith is overshadowed by the similarities between Haynes and

his codefendants. The District Court found that reducing Haynes’s sentence by 70%

would cause disparities between Haynes and his codefendants convicted of similar

crimes. That was not an abuse of discretion.

      Haynes also argues that the District Court erred in concluding that he may pose a

danger to the community if released early. Haynes cites Pepper v. United States, 562

U.S. 476 (2011), for its holding that “a district court at resentencing may consider

evidence of the defendant’s postsentencing rehabilitation and that such evidence may, in

appropriate cases, support a downward variance from the now-advisory Federal

Sentencing Guidelines range.” Id. at 481. Even assuming that Pepper applies to a motion

to reduce a sentence, the District Court did consider Haynes’s evidence of rehabilitation

as part of the § 3553(a) analysis. The court weighed the rehabilitation evidence against

the severity of Haynes’s crimes and held that the factor weighed neutrally. The court did

not abuse its discretion in concluding that the evidence of rehabilitation did not outweigh

the severity of Haynes’s involvement in two separate large-scale drug-trafficking

conspiracies. We have considered Haynes’s remaining arguments and find in them no

basis for reversal. The District Court did not abuse its discretion in denying Haynes’s

motion for sentence modification.



                                               5
                              *      *      *

We will affirm the judgment of the District Court.




                                     6